Citation Nr: 1341030	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of an increased rating for PTSD so that the Veteran is afforded every possible consideration.  

The Veteran most recently underwent a VA examination in June 2010.  At his June 2013 Board hearing, the Veteran testified that since that examination his PTSD symptoms have gotten considerably worse.  He stated that he experiences sleep deprivation, is depressed daily, and has no friends.  He opined that his PTSD significantly affects his reliability and productivity and his thinking.

Thus, the Veteran's testimony suggests that his PTSD has worsened over the three years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his PTSD, as well as any significant pertinent interval medical history since his last VA examination in June 2010. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from May 2011 to present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

2. Schedule the Veteran for a VA psychiatric examination to evaluate the nature and severity of his PTSD.  

To the extent possible, the examiner should delineate the symptoms associated with each mental condition diagnosed, to include the Veteran's service-connected PTSD and his diagnosed schizoid personality disorder, as well as any effects of alcohol and drugs.  The examiner should also provide a separate GAF, if possible, for the effects of the Veteran's service-connected PTSD.

The claims file must be provided to the examiner for review.  

3. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


